USCA11 Case: 21-10467      Date Filed: 10/22/2021      Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10467
                   Non-Argument Calendar
                   ____________________

FALI PEPOCHI,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                   ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A203-821-333
                   ____________________
USCA11 Case: 21-10467         Date Filed: 10/22/2021     Page: 2 of 6




2                      Opinion of the Court                  21-10467


Before JORDAN, GRANT, and MARCUS, Circuit Judges.
PER CURIAM:
       Fali Pepochi appeals the Board of Immigration Appeals’
(“BIA”) decision to uphold an Immigration Judge’s (“IJ”) denial of
his application for asylum and withholding of removal based on
an adverse-credibility determination. The IJ found several aspects
of Pepochi’s testimony and record evidence to be inconsistent,
and found other parts of his testimony to not be believable, lead-
ing to the adverse-credibility finding, and also denied his applica-
tions on alternate grounds. The BIA agreed with the IJ’s reason-
ing for the adverse-credibility finding and did not reach the merits
of the IJ’s alternative findings. After careful review, we deny the
petition.
       In petitions for review of BIA decisions, we review factual
determinations under the substantial evidence test. Gonzalez v.
U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). Under this
test, we view the record evidence in the light most favorable to
the agency’s decision and draw all reasonable inferences in favor
of that decision. Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d
1223, 1230 (11th Cir. 2007). The mere fact that the record may
support a different conclusion is insufficient to justify a reversal of
administrative findings; instead, to warrant reversal, the record
must compel a contrary conclusion. Id. The BIA is not required
to specifically discuss each and every piece of evidence presented
by the petitioner. Point du Jour v. U.S. Att’y Gen., 960 F.3d 1348,
USCA11 Case: 21-10467        Date Filed: 10/22/2021     Page: 3 of 6




21-10467               Opinion of the Court                        3

1351 (11th Cir. 2020). We review questions of law de novo,
Scheerer v. U.S. Att’y Gen., 513 F.3d 1244, 1252 (11th Cir. 2008),
including claims that the agency failed to give reasoned considera-
tion to an issue, Bing Quan Lin v. U.S. Att’y Gen., 881 F.3d 860,
872 (11th Cir. 2018).
        We only review the BIA’s decision as the final agency deci-
sion unless it expressly adopted the IJ’s opinion or agreed with the
IJ’s reasoning. Perez Zenteno v. U.S. Att’y Gen., 913 F.3d 1301,
1306 (11th Cir. 2019). When the BIA adopts or agrees with IJ’s
reasoning, we review the decisions of both the BIA and the IJ. Id.
We will not consider arguments raised for the first time on ap-
peal. Zhuang Ping Lin v. U.S. Att’y Gen., 555 F.3d 1310, 1316 n.5
(11th Cir. 2009).
       An IJ is permitted, after considering the totality of the cir-
cumstances, to base a credibility finding on various factors, in-
cluding: the consistency between the applicant’s written and oral
statements, whenever made and whether or not under oath; the
internal consistency of each such statement; and the consistency
of an applicant’s statements with other record evidence -- without
regard to whether an inconsistency or inaccuracy goes to the
heart of the applicant’s claim. 8 U.S.C. § 1158(b)(1)(B)(iii). Under
the REAL ID Act, there is no presumption of credibility for an
asylum applicant. Id. § 1158(b)(1)(B)(iii).
       The trier of fact must determine credibility, and we may
not substitute our judgment for that of the BIA with respect to
credibility findings. Xiu Ying Wu v. U.S. Att’y Gen., 712 F.3d 486,
USCA11 Case: 21-10467       Date Filed: 10/22/2021    Page: 4 of 6




4                     Opinion of the Court                21-10467

493 (11th Cir. 2013). While, a credibility determination may not
be based on speculation and conjecture, an IJ has broad discretion
to assess an applicant’s credibility, and the IJ need only provide
specific and cogent reasons supporting an adverse-credibility de-
termination. Id. at 493–94. As little as one inconsistency and one
omission may justify an adverse-credibility determination. Xia v.
U.S. Att’y Gen., 608 F.3d 1233, 1240 (11th Cir. 2010). Further, the
IJ and BIA may consider inaccuracies and falsehoods in the appli-
cant’s evidence regardless of whether they go to the heart of their
claim. Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1233 (11th Cir.
2006). Even a tenable explanation for inconsistencies does not
compel reversal of an adverse-credibility determination. Id.
        Here, Pepochi sought asylum and withholding of removal
based on alleged threats he received in Albania from socialist ex-
tremists due to his father-in-law’s membership in the Democratic
Party. On appeal, Pepochi says that enough evidence exists to
show that his claims are credible. However, the IJ found multiple
inconsistencies in support of the adverse-credibility determination
-- all of which are supported by substantial evidence -- and as
we’ve held, this is more than sufficient to justify an adverse-
credibility determination. Xia, 608 F.3d at 1240.
       One inconsistency involved a discrepancy between an arti-
cle presented by the government showing that Zyber Lita -- Pe-
pochi’s common-law father-in-law -- ran as a candidate for the
Party for Justice, Integration, and Unity in Albania, and Pepochi’s
testimony, which claimed that Lita ran as a candidate for the
USCA11 Case: 21-10467             Date Filed: 10/22/2021         Page: 5 of 6




21-10467                   Opinion of the Court                                5

Democratic Party.1 There was another inconsistency concerning
the date Pepochi started receiving threats -- at his credible fear in-
terview, Pepochi claimed they began in 2013, while at the merits
hearing, he testified they began in 2011. Yet another inconsisten-
cy the IJ identified was between Lita’s affidavit stating Pepochi
was arrested in 2011, and Pepochi’s testimony that his arrest was
in 2013. The IJ also observed that Pepochi presented a false pass-
port to immigration authorities, but his application for asylum did
not indicate that he had used a different name before.
        Beyond these inconsistencies, the IJ cited several other spe-
cific reasons for the adverse-credibility finding. Xiu Ying Wu, 712
F.3d at 493–94. The IJ found that Pepochi’s testimony about So-
cialist Party control over everything -- from the police to the civil
registry system -- to be implausible since a Democratic Party
member had held the Presidency until recently and was in office
when Pepochi first received threats. The IJ also found incredible
Pepochi’s claim that he had not applied for asylum in London be-
cause he had received threats there in 2019 for being the son-in-
law and a political supporter of Lita. The IJ noted that Pepochi
had lived in London for four years without incident and provided
little detail about the attackers and no evidence of the attack. As
for Pepochi’s claim that his name was not on the birth certificate


1 As for Pepochi’s challenge on appeal to the IJ’s consideration of this article,
we do not consider arguments raised for the first time on appeal. Zhuang
Ping Lin, 555 F.3d at 1316 n.5.
USCA11 Case: 21-10467         Date Filed: 10/22/2021     Page: 6 of 6




6                      Opinion of the Court                  21-10467

of Lita’s grandson because he had feared entering the hospital in
London during the birth, the IJ found this to be incredible too.
According to the IJ, a document from the Albanian embassy ex-
plained that a father’s name is not given when paternity is not
recognized. Although Pepochi might have tried to offer explana-
tions for each of these inconsistencies and other reasons for the
finding, even tenable explanations are not enough to overcome
an adverse-credibility finding, and the IJ found his explanations
were not tenable. Chen, 463 F.3d at 1233.
        Pepochi adds that the IJ failed to establish a sufficient basis
for his ruling because he did not mention all other sources Pe-
pochi provided with his application. However, the agency need
not discuss each piece of evidence, and the IJ has broad discretion
to make a credibility determination in the first instance, so the
BIA did not err when it upheld the credibility determination.
Point du Jour, 960 F.3d at 1351; Xiu Ying Wu, 712 F.3d at 493–94.
Moreover, even if Pepochi’s claims were reasonable, the mere
fact that the record could support a different conclusion is not suf-
ficient; rather, the record must compel a reversal of the agency
decision. Sanchez Jimenez, 492 F.3d at 1230. Accordingly, sub-
stantial evidence supports the adverse-credibility finding, and we
deny the petition for review.
       PETITION DENIED.